     Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 1 of 11 Page ID #:5537



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
18                                             DEFENDANT MICHAEL JOHN AVENATTI’S
                      v.                       EX PARTE APPLICATION FOR A
19                                             BRIEFING SCHEDULE REGARDING
     MICHAEL JOHN AVENATTI,                    DEFENDANT’S PENDING MOTION FOR A
20                                             PRIVILEGE REVIEW, EVIDENTIARY
                Defendant.                     HEARING, AND DISCOVERY
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Julian L. André and

26   Brett A. Sagel, hereby files its opposition to defendant MICHAEL JOHN

27   AVENATTI’s ex parte application for a briefing schedule regarding

28
     Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 2 of 11 Page ID #:5538



 1   defendant’s pending motion for a privilege review, evidentiary

 2   hearing, and discovery (CR 359).

 3         This opposition is based upon the attached memorandum of points

 4   and authorities, the attached exhibit, the files and records in this

 5   case, and such further evidence and argument as the Court may permit.

 6    Dated: October 23, 2020              Respectfully submitted,

 7                                         NICOLA T. HANNA
                                           United States Attorney
 8
                                           BRANDON D. FOX
 9                                         Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           JULIAN L. ANDRÉ
12                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
13
                                           Attorneys for Plaintiff
14                                         UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 3 of 11 Page ID #:5539



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2           Prior to the pretrial motions hearing on October 19, 2020, the

 3   Court issued a tentative ruling indicating that it intended to deny

 4   in its entirety defendant’s pending motion for a privilege review,

 5   evidentiary hearing, and discovery (CR 286).          At the hearing, the

 6   Court deferred ruling on defendant’s motion, continued the hearing to

 7   November 16, 2020, and set a schedule for further briefing -- a

 8   schedule to which the parties both agreed.1          Specifically, at

 9   defendant’s request, the Court ordered defendant to submit in camera

10   additional information regarding the relevance of the 79 documents

11   attached as Exhibit B to H. Dean Steward’s Supplemental Declaration

12   (CR 345-1) by October 23, 2020.        (CR 359.)    The Court also ordered

13   the parties to simultaneously submit any supplemental briefs

14   regarding defendant’s privilege review motion by November 9, 2020.

15   (Id.)    Defendant’s request to modify this agreed-upon briefing

16   schedule is unnecessary, illogical, and, at best, premature.

17           First, there is no basis to continue defendant’s October 23,

18   2020, deadline to submit his in camera brief regarding the relevance

19   of the documents contained in Exhibit B.2          Defense counsel indicated

20   that Exhibit B contains 79 documents that were clawed back from the

21   Prosecution Team in June 2020, but which had been previously accessed

22   by the Prosecution Team.       When asked whether any of these documents

23   related to the wire fraud counts in the indictment, defense counsel

24
          1 As the transcript of the hearing is not yet available, the
25   government has based its descriptions of the hearing on the
     recollection and notes of counsel.
26
          2 Because defendant’s brief would be due the same day as the
27   instant opposition, if the Court denies defendant’s application, the
     government proposes that the Court provide defendant 24 hours to
28   submit his in camera brief after the Court’s order on the application
     is issued.
     Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 4 of 11 Page ID #:5540



 1   said that the documents did relate to those counts and that the

 2   relevance would be obvious or apparent.         Defense counsel then

 3   proposed submitting an in camera brief to the Court regarding the

 4   documents’ relevance by October 23, 2020.          (CR 359 at 1.)

 5         Defendant submitted Exhibit B to the Court over 10 days ago on

 6   October 12, 2020.      (CR 345-1.)    There is no reason why defendant

 7   should now need an additional 17 days to submit his in camera brief

 8   addressing the documents’ relevance, particularly given counsel’s

 9   claim that the relevance is obvious and the fact that defendant

10   should have addressed the relevance when he first submitted the

11   documents to the Court.       Moreover, the Court ordered defendant to

12   serve a copy of the in camera submission to the government’s

13   Privilege Review Team so that the Privilege Review Team can file a

14   response if necessary.      Yet, under defendant’s proposed briefing

15   schedule, the government’s Privilege Review Team would have less than

16   a week to review his in camera submission and file a response prior

17   to the hearing.     Finally, the Privilege Review Team’s further review

18   of other search warrant materials is irrelevant, and does not justify

19   continuing defendant’s deadline to provide information regarding the

20   relevance of the 79 documents that defendant has already submitted to

21   the Court.

22         Second, defendant’s ex parte application is based on a

23   mischaracterization of the Privilege Review Team’s statements during

24   the hearing and is, at best, premature.         The Privilege Review Team

25   never represented to the Court that a “significant number of

26   additional privileged or potentially privileged documents . . . may
27   have been produced to the Prosecution Team.”          (CR 359 (emphasis in

28   original).)     Rather, based on the review of the documents referenced

                                              2
     Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 5 of 11 Page ID #:5541



 1   in the government’s October 9, 2020, Notice to the Court (CR 343),

 2   the Privilege Review Team is re-reviewing documents in the

 3   Prosecution Team’s “clean” database to determine whether it would be

 4   prudent to further claw back additional documents beyond the 299

 5   documents previously identified.3        (Ex. 1.)    The Privilege Review

 6   Team hopes to complete that re-review by November 2, 2020, and will

 7   file an in camera report with the Court summarizing the status of any

 8   additional claw back once the review is complete.           (Id.)   If the

 9   Privilege Review Team is unable to complete the re-review by November

10   2, 2020, it will promptly notify the Court and the defense.             (Id.)

11         Additionally, there is no merit to defendant’s claim that a new

12   briefing schedule is necessary because the Privilege Review Team

13   provided new information “for the first time” at the hearing.             (CR

14   359 at 2.)    The government notified defendant and the Court on

15   October 9, 2020, that the Privilege Review Team was conducting a

16   further review of the search warrant materials.           (See CR 343.)

17   Indeed, defendant already addressed the government’s October 9, 2020,

18   notice in his revised reply brief (CR 345), and during the hearing.

19         To the extent additional briefing is necessary to address the

20   Privilege Review Team’s re-review of the search warrant materials,

21   the current November 9, 2020, deadline for simultaneous briefs -- a

22   deadline to which both parties agreed -- is more than sufficient to

23   allow the parties to submit whatever additional evidence or arguments

24   may be necessary or appropriate.        The parties would then have an

25

26         3As AUSA Patrick R. Fitzgerald stated at the hearing, the
     Privilege Review Team has never represented that any of the documents
27   released to the Prosecution Team are in fact privileged, that
     defendant holds any applicable privilege that may apply to those
28   documents, or that the Prosecution Team’s review of any released
     documents was in any way improper. (Ex. 1.)
                                        3
     Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 6 of 11 Page ID #:5542



 1   opportunity to respond to those arguments during the November 16,

 2   2020, hearing.

 3         In contrast, defendant’s proposed schedule would improperly

 4   shift defendant’s burden to the government, by requiring the

 5   government to submit any supplemental briefing on November 5, 2020,

 6   before defendant files his supplemental brief or in camera submission

 7   on November 10, 2020.      It is defendant’s burden to establish that any

 8   clawed-back documents are in fact privileged and that defendant holds

 9   any applicable privileges that may apply to those documents.             Yet,

10   defendant now suggests that the government should be required to

11   respond to these potential arguments before those arguments are even

12   made because defendant is “the moving party.”           This is illogical.

13   Indeed, defendant’s proposed briefing schedule does not even provide

14   the government with any opportunity to respond to such arguments.

15         Finally, defendant’s request is, at best, premature because the

16   Privilege Review Team has not yet completed its re-review of the

17   search warrant materials.       Any additional briefing will presumably be

18   dependent on the results of the Privilege Review Team’s re-review.

19   Indeed, even if the Privilege Review Team were to identify additional

20   documents to claw back out of an abundance of caution, there may not

21   be a need for any additional briefing regarding those issues.             Thus,

22   the more appropriate course of action would be for the Court to leave

23   the current briefing schedule in place.         If after the Privilege

24   Review Team completes its current review, defendant still believes a

25   modification of the briefing schedule is necessary, the parties can

26   meet and confer regarding such a modification at that time.

27         Accordingly, the government respectfully requests that the Court

28   deny defendant’s ex parte application.         If the Court denies

                                              4
     Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 7 of 11 Page ID #:5543



 1   defendant’s application, defendant should be required to submit his

 2   in camera submission regarding the relevance of the documents

 3   contained in Exhibit B to Mr. Steward’s supplement declaration within

 4   24 hours of the Court’s order on the instant application.             The

 5   November 9, 2020, deadline for simultaneous supplemental briefing

 6   should also remain in place, subject to further modification after

 7   the Privilege Review Team submits its in camera report, if necessary.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              5
Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 8 of 11 Page ID #:5544




                       EXHIBIT 1
Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 9 of 11 Page ID #:5545


 From:            Fitzgerald, Patrick (USACAC)
 To:              Dean Steward
 Cc:              Sagel, Brett (USACAC); Andre, Julian L. (USACAC)
 Subject:         RE: [Defense 10/20/20 Request for Discovery]
 Date:            Wednesday, October 21, 2020 2:47:16 PM


 Counsel: For the reasons discussed at length at the hearing on Monday 10/19/20, the requests in
 your email rest on mistaken assumptions or are at best premature. To reiterate what was said at the
 hearing regarding the 299 “clawed back” documents: The Privilege Review Team has not
 determined or represented that anything in these documents in fact is protected by any attorney-
 client privilege or the work-product doctrine. We have not represented that any privilege that may
 cover these documents is a privilege held by defendant. Nor have we represented that there was
 any “improper review” by the Prosecution Team or that there would have been any problem with
 the Prosecution Team reviewing these documents or using them at trial.

 Similarly, there was not “an admission by the Filter Review Team [Monday] in court regarding there
 being additional privileged documents that were produced to the prosecution team.” Rather, based
 on the review of the documents referenced in the government’s October 9, 2020 Notice to the
 Court, we are reviewing the documents in the “clean” database to determine whether it would be
 prudent to further claw back additional documents beyond the 299 previously discussed. As I stated
 at the hearing, I hope that re-review will finish in two weeks. Once the re-review is finished, the
 Privilege Review Team will file a report with the Court summarizing the status of any additional claw
 back. You will be served with a copy of that filing, which will not be served on the Prosecution
 Team. I promptly will let you and the Court know if my two-week estimate proves to be overly
 optimistic.

 At a minimum, any additional discovery will require a claim by you that a document still protected
 by one of defendant’s privileges passed through the filter and a ruling by the Court that this claim is
 valid. Please serve me with any privilege claims that you file. Also, as I believe the Court directed on
 Monday, please serve me with the in camera brief you will file explaining the relevance of the
 documents in “Exhibit B” so that, if necessary, I can respond.

 Patrick R. Fitzgerald
 Senior Trial Attorney
 United States Attorney’s Office
 Central District of California
 United States Courthouse | 312 N. Spring St. | Suite 1500 | Los Angeles, CA 90012
 T: (213) 894-4591 |F: (213) 894-2535| email: Patrick.Fitzgerald@usdoj.gov


 From: Dean Steward <deansteward7777@gmail.com>
 Sent: Tuesday, October 20, 2020 10:33 AM
 To: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>; Andre, Julian L. (USACAC) <JAndre1@usa.doj.gov>;
 Fitzgerald, Patrick (USACAC) <PFitzgerald2@usa.doj.gov>
 Subject:
Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 10 of 11 Page ID #:5546


  Counsel:

  We were surprised by the admission by the Filter Review Team
  yesterday in court regarding there
                             that were produced to
  being additional privileged documents
  the prosecution team. This admission is
  even more damning seeing as we have been asking for
  weeks that you confirm that no other
  privileged or potentially privileged documents were produced or
  reviewed, to which you had not responded.

  We demand the you immediately provide        a list of all privileged
  and potentially privileged
  documents produced to the prosecution team during
  this case (March 2019 to the present),
  together  with
  ALL Relativity database details relating to those
  documents, including all instances of any member of
  the
  prosecution team or investigative team accessing,
  viewing, printing, querying, and/or “running” the
  documents. We are entitled
  We have a right to know which privileged and
  potentially privileged documents the prosecution and
  investigative teams not only received but accessed and the
  details of that access. This information
  is readily available to the  Filter  Team and we demand
  that it be produced immediately. As I am sure
  you know, other courts have relied on the database
  details when considering  the conduct of the
  government. There is no reason why  this information
  should not be promptly produced to the defense
Case 8:19-cr-00061-JVS Document 360 Filed 10/23/20 Page 11 of 11 Page ID #:5547
